 

Exhibit 10.2

 

EXECUTION VERSION

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
December 28, 2017, by HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Guarantor”), for the benefit of CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (as defined below) under the hereinafter described Loan Agreement
(together with its successors and permitted assigns in such capacity,
“Administrative Agent”), and the Lenders.

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution of this Guaranty, the parties set
forth on Schedule I attached hereto (collectively, “Borrowers”, and each, a
“Borrower”) have executed and delivered to Administrative Agent and Lenders that
certain Loan Agreement (as amended, restated, supplemented, or otherwise
modified from time to time, the “Loan Agreement”), among Borrowers,
Administrative Agent, the financial institutions from time to time party thereto
(collectively, “Lenders”) and the other parties from time to time party thereto,
and one or more promissory notes (as amended, restate, supplemented, or
otherwise modified from time to time, and together with all notes executed in
amendment, restatement, supplementation, or other modification therefor,
collectively, the “Notes”) in the aggregate principal amount of Eighty Two
Million and No/Dollars ($82,000,000.00) in evidence of the loan (as amended,
restated, supplemented, or otherwise modified from time to time, the “Loan”)
made by Lenders to Borrowers pursuant to the Loan Agreement. All capitalized
terms herein shall have the meanings ascribed to them in the Loan Agreement
unless otherwise defined in this Agreement;

 

WHEREAS, Lenders are not willing to make the Loan, or otherwise extend credit,
to Borrowers unless Guarantor unconditionally guarantees payment and performance
to Administrative Agent and the other Secured Parties of the Guaranteed
Obligations (as herein defined); and

 

WHEREAS, Guarantor is the owner of direct or indirect interests in Borrowers,
and Guarantor will directly or indirectly benefit from Lenders’ making the Loan
to Borrowers.

 

AGREEMENTS:

 

NOW, THEREFORE, as an inducement to Lenders to make the Loan to Borrowers and to
extend such additional credit as Lenders may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Guarantor does
hereby agree as follows:

 

1.           DEFINED TERMS. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.

 



   

 

 

2.           THE GUARANTY.

 

2.1         Guaranty of Obligation.

 

(a)          Guarantor hereby irrevocably and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and permitted
assigns the payment and performance of the Guaranteed Obligations as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

 

(b)          Notwithstanding anything herein or in the Loan Documents to the
contrary, Guarantor shall have no liability for the Guaranteed Obligations of
Borrowers or other matters hereunder resulting solely from the actions of
Administrative Agent and first occurring from and after Administrative Agent’s
(or its designee’s) exercise of voting rights, foreclosure or an
assignment-in-lieu thereof of the direct or indirect ownership interests of
Borrowers by Administrative Agent (or its designee) pursuant to the terms of
that certain Ownership Pledge Assignment of Membership Interests and Security
Agreement, as permitted under the Loan Agreement or otherwise entered into with
the approval of Administrative Agent.

 

2.2         Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means the obligations or liabilities of Borrowers to
Administrative Agent and any of the other Secured Parties for which
Administrative Agent, on behalf of any of the Secured Parties, has recourse
against Borrowers, or with respect to which any such Borrower is personally
liable to Administrative Agent and any of the other Secured Parties, pursuant to
Article 12 of the Loan Agreement. Notwithstanding the foregoing, the “Guaranteed
Obligations” of Guarantor shall not include Excluded Hedge Agreement Obligations
of Guarantor.

 

2.3         Continuing Guaranty; Guaranty of Payment. This Guaranty is a
continuing guaranty of the Guaranteed Obligations, and Guarantor agrees that the
obligations of Guarantor to Administrative Agent and Lenders hereunder shall be
primary obligations, shall not be subject to any counterclaim (other than any
compulsory counterclaims), set-off, abatement, deferment or defense (other than
the defense of payment) based upon any claim that Guarantor may have against
Administrative Agent, any Lender, any Borrower or any other Person. Guarantor
shall be regarded, and shall be in the same position, as the principal debtors
with respect to the Guaranteed Obligations. Guarantor agrees that any notice or
directive given at any time to Administrative Agent or any Lender which is
inconsistent with the first sentence of this Section 2.3 shall be null and void
and may be ignored by Administrative Agent and Lenders, and, in addition, may
not be pleaded or introduced as evidence in any litigation relating to this
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this Guaranty, unless Administrative Agent and Lenders
have specifically agreed otherwise in writing.

 

2.4         Liability of Guarantor Not Affected. This Guaranty shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected in any way by any circumstances or condition, including, without
limitation:

 

(a)          the attempt or the absence of any attempt by Administrative Agent
(on behalf of Lenders) to obtain payment or performance by Borrowers or
Guarantor (this being a guaranty of payment and performance and not of
collection);

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

2

 

 

(b)          delay by Administrative Agent in enforcing or absence of action to
enforce Guarantor’s obligations hereunder or of any other party under the Loan
Documents, or any prior partial exercise by Administrative Agent (on behalf of
Lenders) of any right or remedy hereunder or under any of the other Loan
Documents;

 

(c)          the fact that Borrowers are not liable for the payment or
performance of the Obligations, or any portion thereof, for any reason
whatsoever, Guarantor being liable for the Guaranteed Obligations
notwithstanding that Borrowers may not be;

 

(d)          any renewal, extension, substitution, modification, settlement,
compromise, replacement of or indulgence with respect to, the Obligations, all
of which Administrative Agent is hereby authorized to make pursuant to the Loan
Agreement;

 

(e)          any sale, exchange, release, surrender or other disposition of, or
realization upon, any collateral securing the Obligations, or any amendment,
waiver, settlement or compromise of any guaranties of the Obligations, or any
other obligation of any Person with respect to the Loan Documents;

 

(f)          the acceptance by Administrative Agent of any additional security
for the Obligations;

 

(g)          the lack of genuineness, validity, regularity or enforceability of
or amendment, waiver or consent by Administrative Agent with respect to, any
provision of any instrument evidencing, securing or otherwise relating to the
Obligations, or any part thereof, including without limitation, the other Loan
Documents;

 

(h)          the existence, value or condition of, or the failure by
Administrative Agent to take any steps to perfect, maintain, or enforce, the
security interests or remedies under the Loan Documents, or to preserve the
rights to or protect any security or collateral, for the Obligations granted to
Administrative Agent;

 

(i)          any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar event or proceedings with respect to Borrowers or
Guarantor or any other Person, as applicable, or any of their respective
properties (each, an “Insolvency Proceeding”), or any action taken by
Administrative Agent, any trustee or receiver or by any court in any such
proceeding;

 

(j)          the failure by Administrative Agent to file or enforce a claim
against the estate (either in an Insolvency Proceeding or other proceeding) of
Borrowers or Guarantor or any other Person;

 

(k)          in any proceeding under Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”): (i) any
election by Administrative Agent or any Lender under Section 1111(b)(2) of the
Bankruptcy Code, (ii) any borrowing or grant of a security interest by any
Borrower as a debtor-in-possession under Section 364 of the Bankruptcy Code,
(iii) the inability of Administrative Agent to enforce the Obligations against
Borrowers by application of the automatic stay provisions of Section 362 of the
Bankruptcy Code, or (iv) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Administrative Agent’s or any Lender’s claim(s)
against any Borrower for repayment of the Obligations;

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

3

 

 

(l)          the failure of Guarantor to receive notice of any intended
disposition of the collateral for the Obligations;

 

(m)         any merger or consolidation of any Borrower into or with any other
entity, or any sale, lease or transfer of any of the assets of any Borrower or
Guarantor to any other Person;

 

(n)          any change in the ownership of any Borrower, or any change in the
relationship between any Borrower and Guarantor or any termination of any such
relationship;

 

(o)          the death, incapacity, insanity, disability, dissolution or other
change in status of any Borrower or Guarantor;

 

(p)          the making of additional loans to Borrowers, the increase or
reduction of the maximum principal amount of the Obligations, the increase or
reduction in the interest rate provided in the Note, or any other modification,
amendment, release or waiver of the terms of the Loan Documents;

 

(q)          the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor; and

 

(r)          any other action or circumstance which might otherwise constitute a
legal or equitable discharge or defense of Borrowers, Guarantor (other than the
defense of payment by Guarantor) or any other guarantor.

 

To the maximum extent permitted under applicable law, Guarantor hereby expressly
waives and surrenders any defense to its liability under this Guaranty based
upon any of the foregoing acts, omissions, agreements, waivers or matters,
whether or not Guarantor had notice or knowledge of same. It is the purpose and
intent of this Guaranty that the obligations of Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.

 

2.5         Rights of Administrative Agent. Administrative Agent is hereby
authorized, without notice to or demand of Guarantor and without affecting the
liability of Guarantor hereunder, to take any of the following actions from time
to time on behalf of the Secured Parties as and to the extent it may be
permitted to do so under the Loan Documents, and neither Administrative Agent
nor any Secured Party shall incur any liability to Guarantor as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantor or any of them under this Guaranty:

 

(a)          increase or decrease the amount of, or renew, extend, accelerate or
otherwise change the time, place or terms for payment of, or other terms
relating to, the Obligations, or otherwise modify, amend or change the terms of
any promissory note or other agreement evidencing, securing or otherwise
relating to any of the Obligations, including, without limitation, the making of
additional advances thereunder;

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

4

 

 

(b)          accept and apply any payments on or recoveries against the
Obligations from any source, and any proceeds of any security therefor, to the
Obligations in such manner, order and priority as Administrative Agent may elect
in Administrative Agent’s sole discretion;

 

(c)          take, hold, sell, exchange, dispose of, release or otherwise
dispose of all or any property pledged, mortgaged or conveyed, or in which
Administrative Agent has been granted a lien, as security for the Obligations or
the payment of this Guaranty;

 

(d)          settle, release, compromise, collect or otherwise liquidate the
Obligations or any portion thereof;

 

(e)          accept, hold, substitute, add or release any other guaranty or
endorsements of the Obligations;

 

(f)          take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to
Administrative Agent at law, equity or otherwise, or waive or refrain from
exercising any such remedies, powers or privileges;

 

(g)         amend or modify, in any manner whatsoever, the Loan Documents;

 

(h)         extend or waive the time for any Person’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

 

(i)          release anyone who may be liable in any manner for the payment of
any amounts owed by Borrowers, Guarantor or any Borrower Party to Administrative
Agent or Lenders under the Loan Documents;

 

(j)          modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of Guarantor, Borrowers or
any Borrower Party are subordinated to the claims of Administrative Agent or any
Lender under the Loan Documents; and

 

(k)         at any time after maturity of the Obligations, appropriate and apply
toward payment of the Guaranteed Obligations any moneys, credits, or other
property belonging to Guarantor in accounts opened or used in connection with
the Collateral at any time held by or coming into the possession of
Administrative Agent or any Lender or any affiliates thereof, whether for
deposit or otherwise.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

5

 

 

2.6         Subordination. All indebtedness now or hereafter owing by any
Borrower to Guarantor for borrowed money or otherwise is hereby subordinated to
the payment of the Obligations, and, following and during the continuance of any
Event of Default hereunder or under any of the other Loan Documents, Guarantor
shall not accept payment of all or any portion of such subordinated indebtedness
until satisfaction in full of the Obligations. All security interests, liens and
encumbrances which Guarantor now or hereafter may have upon any of the assets of
Borrowers is hereby subordinated to all security interests, liens and
encumbrances heretofore, now or hereafter granted to Administrative Agent (for
the benefit of Lenders) pursuant to any of the Loan Documents. For the avoidance
of doubt, this Section 2.6 shall in no event preclude Guarantor’s right to
receive distributions from Borrowers directly or indirectly from time to time,
to the extent the same are otherwise permitted under the terms of the Loan
Agreement and other Loan Documents.

 

2.7         Joint and Several Liability. The liability of all of the parties
constituting Guarantor is joint and several. In addition, Guarantor’s
obligations hereunder are joint and several with any other person now or
hereafter obligated under the Loan Documents for the Guaranteed Obligations and
are independent of any obligations of Guarantor under the Loan Documents. A
separate action or actions may be brought and prosecuted against Guarantor,
whether or not action is brought against any other person or whether or not any
other person is joined in such action or actions.

 

3.          GUARANTOR’S ADDITIONAL WAIVERS

 

3.1         Statutes of Limitation. Guarantor irrevocably waives all statutes of
limitation as a defense to any action or proceeding brought against Guarantor,
Borrowers or any Borrower Party by Administrative Agent or any Secured Party, to
the fullest extent permitted by law.

 

3.2         Election of Remedies. If Administrative Agent may, under applicable
law, proceed to realize benefits under any of the Loan Documents giving
Administrative Agent a lien upon any collateral owned by Borrowers or any other
Borrower Party, either by judicial foreclosure or by non-judicial sale or
enforcement, Administrative Agent may, at its sole option, determine which of
such remedies or rights it may pursue without affecting any of Administrative
Agent’s rights and remedies under this Guaranty. If, in the exercise of any of
Administrative Agent’s rights and remedies against Borrowers, or Guarantor or
any other Person liable with respect to the Obligations, Administrative Agent
shall forfeit any of the rights or remedies available to Administrative Agent,
including any right to enter a deficiency judgment against Borrowers, whether
because of any applicable laws pertaining to “election of remedies” or the like,
Guarantor hereby consents to such action by Administrative Agent, as applicable,
and waives any claim or defense based upon such action, even if such action by
Administrative Agent shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Administrative Agent. Any election of remedies which results in the denial or
impairment of the right of Administrative Agent to seek a deficiency judgment
against Borrowers shall not impair Guarantor’s obligation to pay the full amount
of the Guaranteed Obligations, and Guarantor hereby irrevocably waives any
defense based upon an election of remedies made by Administrative Agent or any
other election afforded to Administrative Agent pursuant to applicable law,
including, without limitation, (a) any election to proceed by judicial or
nonjudicial foreclosure or by Uniform Commercial Code sale or by deed or
assignment in lieu thereof, or any election of remedies which destroys or
otherwise impairs the subrogation rights of the Guarantor or the rights of the
Guarantor to proceed against Borrowers or any other Person for reimbursement, or
both, (b) the waiver by Administrative Agent or any Secured Party, either by
action or inaction of Administrative Agent or any Secured Party or by operation
of law, of a deficiency judgment against Borrowers, and (c) any election
pursuant to an Insolvency Proceeding.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

6

 

 

3.3         Rights of Subrogation and Other Rights. Guarantor hereby:

 

(a)          expressly and irrevocably waives (for so long as the Guaranteed
Obligations or any portion thereof remains outstanding), on behalf of itself and
its successors and assigns (including any surety) (i) any and all rights at law
or in equity to seek subrogation, contribution, indemnification or any other
form of reimbursement or repayment from Borrowers or any other Person now or
hereafter primarily or secondarily liable for any of the Guaranteed Obligations
for any disbursements made by Guarantor under or in connection with this
Guaranty, (ii) all claims of any kind or type against Borrowers as a result of
any payment made by Guarantor to Administrative Agent for the account of Secured
Parties, and (iii) any right to participate in any security now or hereafter
held by Administrative Agent. In furtherance, and not in limitation, of the
foregoing, Guarantor agrees that any payment to Administrative Agent for the
account of Secured Parties pursuant to this Guaranty shall be deemed a
contribution to the capital of the applicable Borrower or other obligated party
and shall not constitute Guarantor a creditor of such Borrower or such other
party.

 

(b)          further acknowledges and agrees that (i) this waiver is intended to
benefit Administrative Agent and Secured Parties and shall not limit or
otherwise affect Guarantor’s liability hereunder or the enforceability of this
Guaranty, (ii) Administrative Agent and Secured Parties and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 3.3 and their rights under this Section 3.3
shall survive payment in full of the Guaranteed Obligations but only for so long
as the Obligations or any portion thereof remains outstanding, and (iii) to the
extent the waiver of its rights of subrogation as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation Guarantor may have against Borrowers or against any
collateral or security for any of the Guaranteed Obligations shall be junior and
subordinate to any rights Administrative Agent and Secured Parties may have
against Borrowers and to all right, title and interest Administrative Agent may
have in such collateral or security.

 

3.4         Demands and Notices. Guarantor irrevocably waives all presentments,
demands for performance, protests, notices of protest, notices of dishonor,
notice of acceleration to Borrowers, any other Person or any other party with
respect to the Loan or the Guaranteed Obligations, notices of acceptance of this
Guaranty and of the existence, creation or incurring of new or additional
Obligations, notices of defaults by Borrowers or any other Person liable for all
or any portion of the Guaranteed Obligations and demands and notices of every
kind that may be required to be given by any statute or rule or law.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

7

 

 

3.5         Borrower Information. Guarantor irrevocably waives (a) any duty of
Administrative Agent or Secured Parties to advise Guarantor of any facts that
may now or hereafter be known to Administrative Agent or any Secured Party
regarding Borrowers regardless of whether Administrative Agent or any Secured
Party has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor, Guarantor acknowledging that Guarantor is fully
responsible for being and keeping informed of the financial conditions and
affairs of Borrowers, and (b) any defense based on any claim that Guarantor’s
obligations exceed or are more burdensome than those of Borrowers.

 

3.6         Limitation of Liability. Guarantor irrevocably waives any
impairment, modification, change, release or limitation of the liability of, or
stay of actions or lien enforcement proceedings against Borrowers or Guarantor,
their property, or their estate in bankruptcy, resulting from the operation of
any provision of the state or federal bankruptcy laws, or from the decision of
any court.

 

3.7         Lack of Diligence. Guarantor irrevocably waives any and all claims
or defenses based upon lack of diligence in: (a) collection of any Obligations;
(b) protection of any collateral or other security for the Indebtedness or
Obligations; or (c) realization upon any collateral or under any of the other
Loan Documents.

 

3.8         Other Defenses. Guarantor irrevocably waives any other defenses
(other than the defense of payment), set-offs or counterclaims (except for
compulsory counterclaims) which may be available to Borrowers, or any other
Guarantor, and any and all other defenses now or at any time hereafter available
to Guarantor (including without limitation those given to sureties) at law or in
equity, including but not limited to any defenses based upon:

 

(a)          the incapacity, lack of authority, death or disability of any
Borrower, any other Guarantor or Person;

 

(b)          the failure of Administrative Agent to commence an action against
Borrowers or any other Person or to proceed against or exhaust any security held
by Administrative Agent at any time or to pursue any other remedy whatsoever at
any time;

 

(c)          the consideration for this Guaranty;

 

(d)          any acts or omissions of Administrative Agent or any Secured Party
which vary, increase or decrease the risk of Guarantor (except to the extent
that such acts or omissions constitute gross negligence or fraud, or were made
in bad faith);

 

(e)          the application by Borrowers of the proceeds of the Loan for
purposes other than the purposes represented by Borrowers to Administrative
Agent or any Secured Party or intended or understood by Administrative Agent,
any Secured Party or Guarantor;

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

8

 

 

(f)          any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other aspects more burdensome
than that of a principal;

 

(g)          Administrative Agent’s election (on behalf of Lenders), in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code or any successor statute; and

 

(h)          any borrowing or any grant of a security interest under Section 364
of the Bankruptcy Code.

 

3.9         Nature of Waivers. It is agreed among Guarantor, Administrative
Agent and Secured Parties that the waivers set forth in this Guaranty (both in
this Section and elsewhere) are of the essence of the transaction contemplated
by the Loan Documents and that, but for this Guaranty and such waivers,
Administrative Agent and Secured Parties would decline to enter into the Loan
Agreement.

 

4.          REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor represents,
warrants and covenants to Administrative Agent and Secured Parties as follows:

 

4.1         Financial Statements. All financial statements and other financial
information furnished or to be furnished to Administrative Agent by or on behalf
of Guarantor (a) are or will be true and correct in all material respects and do
or will fairly represent the financial condition of Guarantor (including all
contingent liabilities) in each case as of the date stated on such statements or
materials or otherwise as of the date delivered, and (b) were or will be
prepared in accordance with generally accepted accounting principles,
consistently applied. There has been no material adverse change in Guarantor’s
financial condition since the dates of the statements most recently furnished
Administrative Agent.

 

4.2         No Defaults. There is no existing event of default, and no event has
occurred which with the passage of time and/or the giving of notice will
constitute an event of default, under any agreement to which Guarantor is a
party, which event of default could reasonably be expected to have a material
adverse effect on Guarantor’s ability to perform the Guaranteed Obligations
under this Guaranty, and neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions hereof will violate any presently
existing provision of law or any presently existing regulation, order, writ,
injunction or decree of any court or governmental department, commission, board,
bureau, agency or instrumentality, or constitute a default under, any agreement
to which Guarantor is a party or by which Guarantor or its property is bound.

 

4.3         No Litigation. Except as set forth on Schedule 4.3 attached hereto,
there are no actions, suits or proceedings pending or, to Guarantor’s knowledge,
threatened against Guarantor before any court or any governmental,
administrative, regulatory, adjudicatory or arbitrational body or agency of any
kind which, if decided adversely, could reasonably be expected to materially
adversely affect performance by Guarantor of such Guarantor’s obligations
pursuant to and as contemplated by the terms and provisions of this Guaranty.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

9

 

 

4.4         No Defenses. As of the date of this Guaranty, Guarantor’s
obligations under this Guaranty are not subject to any offsets or defenses
against Administrative Agent or Secured Parties of any kind.

 

4.5         Organization. Guarantor is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
with its principal place of business c/o Healthcare Trust, Inc., 405 Park
Avenue, New York, New York 10022, Attention: Healthcare General Counsel.

 

4.6         Governing Documents. A true, complete and correct copy of the
limited partnership agreement creating Guarantor and any amendments thereto, the
certificate of limited partnership and all other documents creating and
governing Guarantor (collectively, the “Guarantor Documents”) have been
furnished to Administrative Agent. The Guarantor Documents constitute the entire
agreement among the partners of Guarantor and are binding upon and enforceable
against each of such partners in accordance with their terms.

 

4.7         Existence. Guarantor shall preserve and keep in full force and
effect its existence under the laws of its state of formation. Guarantor shall
not wind up, liquidate, dissolve or reorganize, except pursuant to any Transfer
that is expressly permitted under the Loan Documents. Guarantor shall not
terminate or permit the termination of the Guarantor Documents without the prior
written consent of Administrative Agent. Guarantor shall not change (i) its
name, identity or organizational structure, (ii) the location of its chief
executive office or its place of business or (iii) its state of organization,
unless with respect to each of (i), (ii) or (iii) above, Administrative Agent
has been notified in writing in advance.

 

5.          COVENANTS

 

5.1         No Defenses. Guarantor agrees that its obligations under this
Guaranty shall not be subject to any counterclaims (other than compulsory
counterclaims), offsets or defenses (other than the defense of payment) against
Administrative Agent or any Secured Party of any kind which may arise in the
future.

 

5.2         Financial Information. Guarantor hereby agrees, as a material
inducement to Secured Parties to make the Loan to Borrowers, to furnish to
Administrative Agent the financial statements required of Guarantor under the
Loan Agreement. Guarantor hereby warrants and represents unto Administrative
Agent and Secured Parties that any and all balance sheets, net worth statements
and other financial data which may hereafter be given to Administrative Agent
with respect to Guarantor will at the time of such delivery be true and accurate
as of the date of such balance sheets, net worth statements or other financial
data.

 

6.          EVENTS OF DEFAULT. Any of the following shall constitute an “Event
of Default” hereunder:

 

6.1         Event of Default under Loan Documents. The occurrence of an “Event
of Default” (as defined in the Loan Agreement) with respect to representations
or covenants regarding the Guarantor.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

10

 

 

6.2         Failure to Perform. (a) Guarantor fails to perform any of its
obligations under this Guaranty or any other breach of this Guaranty occurs and
Guarantor fails to cure such failure or breach within ten (10) days after
receipt of written notice of the same from Administrative Agent to Guarantor;
however, Guarantor shall have an additional thirty (30) days to cure such
failure if (i) such failure does not involve the failure to make payments on a
monetary obligation; (ii) such failure cannot reasonably be cured within ten
(10) days; and (iii) Guarantor is diligently undertaking to cure such default;
(b) this Guaranty is revoked or terminated by Guarantor; or (c) any
representation or warranty made or given by or on behalf of Guarantor to
Administrative Agent under the Loan Documents or the Environmental Indemnity
proves to be false or misleading in any material respect when made.

 

7.          MISCELLANEOUS

 

7.1         Enforcement. Administrative Agent shall have the right to enforce
this Guaranty in a separate action against one or more Persons comprising
Guarantor, or by an action against Guarantor and some or all of the other
Persons obligated under the Loan Documents, or any combination of the foregoing.

 

7.2         Revival and Reinstatement. This Guaranty shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Borrowers or any Borrower Party for liquidation or reorganization,
should Borrowers or any Borrower Party become insolvent or make an assignment
for the benefit of creditors or should a receiver or trustee be appointed for
all or any significant part of Borrowers’ or any Borrower Party’s assets. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time payment and performance of the Guaranteed Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by Administrative Agent or any Lender, whether
as a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made to Administrative Agent (for the
account of Secured Parties) or to any Secured Party in the first place. In the
event that any payment of any Guaranteed Obligation, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

7.3         No Marshaling. Administrative Agent has no obligation to marshal any
assets in favor of Guarantor, or against or in payment of (a) any of the
Guaranteed Obligations, or (b) any other obligation owed to Administrative Agent
or Secured Parties by Guarantor, Borrowers or any other Person.

 

7.4         No Modification, Waiver or Release Without Writing. Except as may
otherwise be expressly set forth herein or as agreed to in writing by
Administrative Agent, this Guaranty may not be modified, amended, revised,
revoked, terminated, changed or varied in any way whatsoever, nor shall any
waiver of any of the provisions of this Guaranty be binding upon Administrative
Agent or any Secured Party, except as expressly set forth in a writing duly
executed by Administrative Agent. No waiver by Administrative Agent of any
default shall operate as a waiver of any other default or the same default on a
future occasion, and no action by Administrative Agent permitted hereunder shall
in any way affect or impair Administrative Agent’s or any Secured Party’s rights
or the obligations of Guarantor under this Guaranty.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

11

 

 

7.5         Assignment; Successors and Assigns. Subject to the terms of the Loan
Agreement, no Guarantor may assign such Guarantor’s obligations or liability
under this Guaranty. Subject to the preceding sentence, this Guaranty shall be
binding upon the parties hereto and their respective heirs, executors,
successors, representatives and assigns and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
and in accordance with the terms of the Loan Agreement, Secured Parties may,
without notice to anyone, sell or assign the Guaranteed Obligations, the Note or
other Loan Documents or any part thereof, or grant participations therein, and
in any such event each and every permitted assignee or direct holder of all or
any of the Guaranteed Obligations shall have the right to enforce this Guaranty,
by suit or otherwise for the benefit of such permitted assignee or direct
holder, as fully as if herein by name specifically given such right, but
Administrative Agent shall have an unimpaired right, prior and superior to that
of any such permitted assignee or direct holder, to enforce this Guaranty for
the benefit of Secured Parties.

 

7.6         Integration. This Guaranty is the entire agreement of Guarantor with
respect to the subject matter of this Guaranty, provided that this Guaranty
shall not in any way limit or abrogate the obligations of Guarantor under the
other Loan Documents to which Guarantor is a party and under the Environmental
Indemnity Agreement.

 

7.7         Rights Cumulative. All of Administrative Agent’s and each Secured
Party’s rights under this Guaranty and the other Loan Documents are cumulative.
The exercise of any one right does not exclude the exercise of any other right
given in this Guaranty or the other Loan Documents or any other right of
Administrative Agent or Secured Parties not set forth in this Guaranty or the
other Loan Documents.

 

7.8         Severability. Whenever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

7.9         Material Inducement; Consideration. Guarantor acknowledges and
agrees that Administrative Agent and Secured Parties are specifically relying
upon the representations, warranties, agreements and waivers contained herein
and that such representations, warranties, agreements and waivers constitute a
material inducement to Administrative Agent and Secured Parties to accept this
Guaranty and to enter into the Loan Agreement and the transaction contemplated
therein. Guarantor further acknowledges that it expects to benefit from Secured
Parties’ extension of financing accommodations to Borrowers because of its
relationship to Borrowers, and that it is executing this Guaranty in
consideration of that anticipated benefit.

 

7.10       Cooperation. Guarantor acknowledges that Secured Parties and their
successors and permitted assigns may (i) sell, transfer or assign all or a
portion of the Guaranteed Obligations to one or more investors, or (ii)
participate the Loan to one or more investors, in either case subject to the
terms of the Loan Agreement. Guarantor shall cooperate with Administrative Agent
in effecting any such transaction and shall provide such information and
documents relating to Guarantor, as Administrative Agent may reasonably request
in connection therewith, including information concerning its business and
operations that Administrative Agent may reasonably request; provided, however,
Administrative Agent shall reimburse up to $1,000 of Guarantor’s reasonable and
documented out of pocket costs and expenses incurred in connection with
Administrative Agent’s requests hereunder. Administrative Agent shall be
permitted to share all such information with the proposed transferees and
participants, provided such parties agree to keep such information confidential.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

12

 

 

7.11       Counterparts. This Guaranty may be executed in counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
be deemed one and the same agreement.

 

7.12       Governing Law. The provisions of Section 11.28 (Governing Law) of the
Loan Agreement are incorporated herein by reference as though fully set forth
herein.

 

7.13       Assignment of Rights in Insolvency Proceedings. In the event any
Insolvency Proceeding is instituted by or against any Borrower, whether
voluntary or involuntary, Administrative Agent shall have the right to: (a) file
claims in any such proceeding on behalf of Guarantor; and (b) vote Guarantor’s
claims in any such proceeding.

 

7.14       Time of Essence. Time is of the essence in this Guaranty.

 

7.15       Notice. Any notice required or permitted to be given under this
Guaranty shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by facsimile (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 7.15). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.

 

To Guarantor: c/o Healthcare Trust Operating Partnership, L.P.   405 Park
Avenue, 4th Floor   New York, New York 10022   Attention: Healthcare General
Counsel     With a copy to: Arnold & Porter Kaye Scholer LLP   250 W 55th Street
  Attention: John J. Busillo, Esq.   Facsimile: (212) 836-6445     To
Administrative Agent: Capital One, National Association   77 W. Wacker Drive,
10TH Floor   Chicago, Illinois 60601   Attention: Jeffrey Muchmore, Credit
Executive   Facsimile: (855) 332-1699   Reference: HTI/Senior Portfolio    

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

13

 

 

With a copy to: Capital One, National Association   5804 Trailridge Drive  
Austin, Texas 78731   Attention: Diana Pennington,   Senior Director, Associate
General Counsel   Facsimile: (855) 438-1132   Reference: HTI/Senior Portfolio  
  And a copy to: Capital One, National Association   77 W. Wacker Drive, 10th
Floor   Chicago, Illinois 60601   Attention: Jason LaGrippe, Vice President  
Facsimile: (312) 739-3870   Reference: HTI/Senior Portfolio

 

Any notice or request so addressed and sent by United States mail or overnight
courier shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee. Any notice or request so delivered in person shall be deemed to be
given when receipted for by, or actually received by Administrative Agent or
Guarantor, as the case may be. If given by facsimile, a notice or request shall
be deemed given and received when the facsimile is transmitted to the party’s
facsimile number specified above and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 7.15. If given by electronic
mail, a notice shall be deemed given and received when the electronic mail is
transmitted to the recipient’s electronic mail address specified above and
electronic confirmation of receipt (either by reply from the recipient or by
automated response to a request for delivery receipt) is received by the sending
party during normal business hours or on the next Business Day if not confirmed
during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier or personal delivery as otherwise
provided in this Section 7.15. Except for facsimile and electronic mail notices
sent as expressly described above, no notice hereunder shall be effective if
sent or delivered by electronic means. Any party may designate a change of
address by written notice to the other by giving at least ten (10) days prior
written notice of such change of address.

 

7.16       Parties in Interest. Except as expressly set forth herein, nothing in
this Guaranty, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Guaranty on any person other than
Administrative Agent and Secured Parties and their respective successors and
permitted assigns, nor is anything in this Guaranty intended to relieve or
discharge the obligations or liability of any third persons to Administrative
Agent and Secured Parties, nor shall any provision give any third persons other
than Administrative Agent and Secured Parties and their respective successors
and permitted assigns any right of subrogation over or against Guarantor.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

14

 

 

7.17       VENUE. Section 11.33 of the Loan Agreement is hereby incorporated by
reference as though fully set forth herein.

 

7.18       WAIVER OF JURY TRIAL. Section 11.26 of the Loan Agreement is hereby
incorporated by reference as though fully set forth herein.

 

7.19       WAIVERS. THE WAIVERS SET FORTH IN THIS GUARANTY (INCLUDING, WITHOUT
LIMITATION, SECTIONS 7.17 AND 7.18 ABOVE) ARE KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT NEITHER
ADMINISTRATIVE AGENT NOR ANY SECURED PARTY, NOR ANY PERSON ACTING ON BEHALF OF
ADMINISTRATIVE AGENT OR ANY SECURED PARTY, HAS MADE ANY REPRESENTATIONS OF FACT
TO INDUCE THESE WAIVERS OR IN ANY WAY TO MODIFY OR NULLIFY THEIR EFFECT.
GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THESE WAIVERS BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THESE WAIVERS WITH COUNSEL.

 

GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

15

 

 

EXECUTED as of the day and year first above written.

 

  HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership  
      By: Healthcare Trust, Inc., a Maryland corporation, its general partner  
          By: /s/ Michael Anderson       Name: Michael Anderson      
Title:   Authorized Signatory

 

STATE OF _________________ )           ) ss.   COUNTY OF _______________ )  

 

This instrument was acknowledged before me on December 21, 2017, by Michael
Anderson, authorized signatory of Healthcare Trust, Inc., a Maryland
corporation, acting in its capacity as general partner of Healthcare Trust
Operating Partnership, L.P., a Delaware limited partnership, on behalf of said
corporation.

 

  /s/ Katherine Marie McAllister   Notary Public, State of New York

  

GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio



 

 

SCHEDULE I

 

BORROWER LIST

 

1.ARHC LVHLDMI01, LLC

2.ARHC BMBUCMI01, LLC

3.ARHC SPPLSIA01, LLC

4.ARHC PHOTTIA01, LLC

5.ARHC SCCRLIA01, LLC

6.ARHC PHCTNIA01, LLC

7.ARHC TVTITFL01, LLC

8.ARHC SMMTEIA01, LLC

9.ARHC CWEVAGA01, LLC

10.ARHC PPDWTMI01, LLC

11.ARHC PCCHEMI01, LLC

12.ARHC PCPLSMI01, LLC

13.ARHC GOFENMI01, LLC

14.ARHC CSKENMI01, LLC

15.ARHC SMMDSIA01, LLC

16.ARHC SFFLDIA01, LLC

17.ARHC ALALPGA01, LLC

18.ARHC PSINDIA01, LLC

19.ARHC BWBRUGA01, LLC

20.ARHC DBDUBGA01, LLC

21.ARHC PHTIPIA01, LLC

22.ARHC OPBROOR01, LLC

23.ARHC ALELIKY01, LLC

 

GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio



 

 

SCHEDULE 4.3

 

Disclosed Litigation

 

None.

 



GUARANTY OF RECOURSE OBLIGATIONS

HTI Bridge Portfolio

Schedule 4.3

